DETAILED ACTION
Claims 1-8 are pending in the application. 


Terminal Disclaimer
2.  	The terminal disclaimer filed on 07/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application 16/866,746 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
3.  	Applicant’s arguments, see page 2, filed 07/29/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
4.  	Claims 1-8 are allowed.
5.  	The following is an examiner’s statement of reasons for allowance: 
   	“A zoom lens comprising, in order from an object side: 
  	a first lens group having positive refractive power; 
  	a second lens group having negative refractive power;  
  	5a third lens group; 
  	a fourth lens group having positive refractive power; 
  	a fifth lens group having negative refractive power; and 
  	a sixth lens group having positive refractive power, 
  	wherein, during zooming, an interval between adjacent two lens groups varies among the first lens group, 10the second lens group, the third lens group, the fourth lens group, the fifth lens group, and the sixth lens group, 
  	the sixth lens group includes at least one negative lens, and 
  	the following Conditional Expression (1) is satisfied:
  	0 < ft/f1 ≤ 0.42
  	where ft represents a focal length of an entire system at a tele end, and 
  	15f1 represents a focal length of the first lens group.”

  	The closest prior art of record relied upon is Tanaka (US 2020/0371324 A1) which discloses a zoom lens group comprising a sixth lens group having the expression 0 < ft/f1 ≤ 0.42. However, the prior art taken alone, or in combination with another, fails to teach the sixth lens group includes at least one negative lens, and the following Conditional Expression (1) is satisfied: 0 < ft/f1 ≤ 0.42 where ft represents a focal length of an entire system at a tele end, and f1 represents a focal length of the first lens group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        
/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697